DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (U.S. 2014/0009894) in view of Kroeckel (U.S. 2014/0087573).
With respect to claim 1, Yu discloses a first module (233, Fig. 5) configured to engage with a second module (223) in a stacked configuration to define a modular energy system, the first module comprising: a first bridge connector portion (235) configured to engage with a second bridge connector portion (227) of the second module as the first module and the second module are engaged (see Fig. 5); and a first conductive portion (236/236a) configured to engage with a second conductive portion (228) of the second module as the first module and the second module are engaged (see Fig. 5).
Yu, however, fails to disclose that the first conductive portion is configured to engage with the second conductive portion of the second module as the first module prior to engagement between the first bridge connector portion and the second bridge connector portion.
It is known within the art to have conductive portions, or grounding contacts, of connectors engage with each other prior to the connection of main contacts. Kroeckel is an example within the art that teaches a socket connector (12, see the embodiment of Figs. 1A and 1B) configured to be mated with a plug connector (14), wherein the socket connector has grounding contacts (24a and 24b) configured to engage with a corresponding grounding contact (40) on the plug connector prior to engagement between an electrical contact (20) of the socket and a contact carrier (36) of the plug. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the first conductive portion of the first module of Yu so as to be sized, or located, appropriately to engage the second conductive portion of the second module prior to engagement between the first bridge connector portion and the second bridge connector portion, thus ensuring a ground connection is established before the bridge connectors are mated. Doing so would protect against an electrical short caused by arcing or other unintended conduction between the connectors and the module chassis. 
With respect to claim 2, Yu discloses the first module of Claim 1, wherein the first conductive portion comprises a conductive post (see 236a in Fig. 4) and the second conductive portion comprises a conductive socket (see 228 in Fig. 5) configured to receive the conductive post therein.

The conductive post (236) is seen to be “spring-biased” in that it is biased into, and secured in, position via the resilient nature of the conductive socket spring (228). In other words, since it is acted upon by a spring structure, it is seen to anticipate “spring-biased”.
With respect to claim 4, Yu fails to disclose that the second conductive portion comprises a conductive post and the first conductive portion comprises a conductive socket configured to receive the conductive post therein.
However, seeing as Yu discloses the first conductive portion comprises a conductive post (see 236a in Fig. 4) and the second conductive portion comprises a conductive socket (see 228 in Fig. 5), it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the stacked modules so that the second conductive portion comprises a conductive post and the first conductive portion comprises a conductive socket configured to receive the conductive post therein, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Reversing the location of the conductive posts and the conductive sockets would result in the first module having the conductive socket on an underside of the enclosure and the second module having the conductive post on the topside of the enclosure. This arrangement would be advantageous in allowing a user to quickly identify the location of the conductive posts for alignment purposes. 

With respect to claim 6, Yu discloses the first module of Claim 1, wherein the first conductive portion is configured to align the first bridge connector portion with the second bridge connector portion as the first conductive portion contacts the second conductive portion. It is seen from Fig. 5 that the first and second bridge connectors could not be connected without proper alignment of the first and second conductive portions. 
With respect to claim 18, Yu discloses a first module (233, Fig. 5) configured to engage with a second module (223) in a stacked configuration to define a modular energy system, the second module comprising an enclosure (220) and a second bridge connector portion (227), the first module comprising: a first bridge connector (235) comprising: an outer housing (230); and a metal contact (236a) attached to the outer housing, the metal contact configured to engage the enclosure of the second module during assembly (see how the metal contact 236a engages with grounding spring 228 attached to the second enclosure).
Yu, however, fails to disclose that the second bridge connector portion comprising a second electrical element; the first bridge connector comprises a first electrical element, such that the outer housing extends at least partially around the first electrical element; and the metal contact configured to engage the enclosure of the second module during assembly before the first electrical element of the first bridge 
Kroeckel is an example within the art that teaches a socket connector (12, see the embodiment of Figs. 1A and 1B) configured to be mated with a plug connector (14), wherein the socket connector has an electrical element (20) and the plug connector has an electrical element (36) and a grounding contact (40) mounted on an outer peripheral of the plug connector. The socket connector has an outer housing (18) that surrounds the electrical element. Additionally, the socket connector has grounding contacts (24a and 24b) configured to engage with the grounding contact (40) on the plug connector prior to engagement between the electrical element (20) of the socket connector and the electrical element (36) of the plug connector. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the stacked modules of Yu so as to have the second bridge connector portion comprise a second electrical element; the first bridge connector comprise a first electrical element, such that the outer housing extends at least partially around the first electrical element; and have the metal contact engage the enclosure of the second module during assembly before the first electrical element of the first bridge connector portion engages the second electrical element of the second bridge connector portion, thus ensuring a ground connection is established before the bridge connectors are mated. Doing so would protect against an electrical short caused by arcing or other unintended conduction between the connectors and the module chassis. 

With respect to claim 20, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Yu and Kroeckel disclose the first module of Claim 18, wherein the outer housing of the first bridge connector is sized and configured to guide the metal contact to directly contact the enclosure of the second module. See Fig. 1B of Kroeckel.
With respect to claim 21, and in view of the obvious modification as noted above with respect to claim 18, the combined teachings of Yu and Kroeckel disclose the first module of Claim 18, wherein the metal contact is in electrical communication with an enclosure of the first module. See, in Fig 1B of Kroeckel, how the metal contact (24a) engages with the grounding contact (40) that is disposed on the enclosure of the plug connector (14). 
With respect to claim 22, Yu discloses the first module of Claim 18, wherein the first bridge connector is a male bridge connector and the second bridge connector portion is a female bridge connector. Regarding modules (223 and 213, Fig. 5), Yu discloses that the bridge connector (225) extending downward from module (223) is a male connector and the bridge connector (215) contained within the module (213) is a female connector (see paragraph [0031]). Accordingly, the same configuration applies to the interconnection of modules (233) and (223). That is, the first bridge connector (235) is a male connector and the second bridge connector (227) is a female connector.

However, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the stacked modules so that the first bridge connector is a female bridge connector and the second bridge connector portion is a male bridge connector, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167. Reversing the location of the female bridge connector and the male bridge connector would result in the first module having the female bridge connector on an underside of the enclosure and the second module having the male bridge connector on the topside of the enclosure. This arrangement would be advantageous in protecting the male bridge connector from damage should the module be placed on its bottom side on a surface. 

Allowable Subject Matter
Claims 7-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
Per independent claim 7, the prior art neither anticipates nor renders obvious the claimed subject matter because it fails to teach the unique structure of stacked configuration of modules with a grounding foot and an insulating foot, the insulating foot being configured to be received within a first receiving pocket disposed on the second module or a third module such that the insulating foot does not contact the first receiving pocket.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rouvelin et al. (U.S. 2006/0136622) discloses stackable modules that are interconnected via male and female bridge connectors, wherein the modules also comprise alignment features. 
Konishi (U.S. 2010/0069939) discloses stackable modules that are interconnected via male and female bridge connectors, wherein the modules also comprise non-conductive feet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833